Case 0:18-cv-62923-WPD Document 5 Entered on FLSD Docket 12/25/2018 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-62923-CIV-DIMITROULEAS

  TIFFANY FERRARO,

                  Plaintiff,

  vs.

  GENESIS FINANCIAL SOLUTIONS, INC.,

             Defendant.
 ________________________________________/

                      PLAINTIFF’S NOTICE OF PENDING SETTLEMENT

           Plaintiff, Tiffany Ferraro, by and through her undersigned counsel, hereby submits this

 Notice of Pending Settlement and states that the parties have reached a verbal settlement with

 regard to this case and are presently drafting, finalizing, and executing the settlement and

 dismissal documents. Upon execution of the same, the parties will file the appropriate dismissal

 documents with the Court.

                                               Respectfully Submitted,

                                               /s/ Anthony C. Norman
                                               Anthony C. Norman, Esq.
                                               Florida Bar No.: 112105
                                               anthony@lawfirmofacn.com
                                               The Law Firm of Anthony C. Norman, PLLC
                                               1345 Monroe Ave. NW, Suite 242
                                               Grand Rapids, MI 49505
                                               Telephone: (616) 265-5998
                                               Co-Counsel for Plaintiff




 TC-0009
Case 0:18-cv-62923-WPD Document 5 Entered on FLSD Docket 12/25/2018 Page 2 of 2


                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
 filed on December 25, 2018 with the Clerk of Court using CM/ECF. I also certify that the
 foregoing document is being served this day on all counsel of record or pro se parties identified
 on the Service List below either via transmission of Notices of Electronic Filing generated by
 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 to receive electronically Notices of Electronic Filing.

 Jonathan M. Benjamin, Esq.
 Benjamin Law Practice, PLLC
 4581 Weston Rd, Suite 155
 Weston, FL 33331
 Co-Counsel for Plaintiff
 Service by CM/ECF




                                       The Law Firm of Anthony C. Norman, PLLC
                                       Co-Counsel for Plaintiff
                                       1345 Monroe Ave. NW, Suite 242
                                       Grand Rapids, MI 49505
                                       Telephone: (616) 265-5998

                                       /s/ Anthony C. Norman
                                       Anthony C. Norman, Esq.
                                       Florida Bar No. 112105
                                       anthony@lawfirmofacn.com




 TC-0009
